NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        NOV 3 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

WAHID MANSARAY,                                 No.    19-70130

                Petitioner,                     Agency No. A216-272-760

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted July 9, 2020
                              Pasadena, California

Before: BERZON and COLLINS, Circuit Judges, and KATZMANN,** Judge.

      Petitioner Wahid Mansaray seeks review of the Board of Immigration

Appeals’ (“BIA”) dismissal of appeal of his applications for asylum, withholding

of removal, and protection under the Convention Against Torture. While

Mansaray sought relief on a variety of grounds, the BIA rested on the Immigration



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Gary S. Katzmann, Judge for the United States Court
of International Trade, sitting by designation.
Judge’s (“IJ”) adverse credibility determination and did not reach the merits of

Mansaray’s applications. We grant his petition for review and remand for further

proceedings.

      1.       The BIA’s finding of an inconsistency in Mansaray’s testimony in

support of his applications was not supported by substantial evidence. The BIA

stated that Mansaray’s testimony, at the hearing, that the “Poro Secret Society”

(“PSS”) “attacked him because he refused to join their group was in direct

contrast” with his earlier “sworn statement” summarizing his interview before an

immigration officer, in which he stated that he was attacked because the group was

opposed to his “Limba” tribe. The asserted “direct contrast” is not supported by

substantial evidence, because the record discloses that the immigration officer’s

own account of the very same interview confirmed that Mansaray had in fact stated

that he had been attacked because he did not want to join that group:

      “Subject stated he came to the United States because he wants to seek
      asylum. He stated that he was severely beaten by a group called Poro
      Secret Society in [Freetown], Sierra Leone. Subject stated that he is
      part of the Limba tribe and does not wish to join the Poro secret
      Society, so men from Poro came to his home and beat him really bad,
      leaving him hard of hearing. Subject stated that he feared for his life
      and did not want to join Poro, he just wanted to work and continue his
      studies in Medicine.”
Moreover, the immigration officer’s account does not mention or suggest that

Mansaray was claiming that he was targeted by anti-Limba violence, which further

vitiates the BIA’s statement that it found “unpersuasive” Mansaray’s testimony


                                          2                                     19-70130
that the sworn statement’s comment about the Limba tribe reflected a

misinterpretation of what he had said during the interview. Mansaray otherwise

testified consistently with the immigration officer’s summary, providing the same

explanation in his credible fear interview (which occurred shortly after his arrival),

his asylum application, and his hearing testimony as to why he was targeted.

      The BIA did not adequately address the purported inconsistency in light of

Mansaray’s explanation and the record as a whole. In evaluating inconsistencies

underlying an adverse credibility determination, the BIA should consider the

petitioner’s explanation for an inconsistency and other record evidence “that sheds

light on whether there is in fact an inconsistency at all.” Shrestha v. Holder, 590
F.3d 1034, 1044 (9th Cir. 2010). The BIA may not ignore an explanation and

relevant record evidence because the REAL ID Act requires a determination based

on the totality of the circumstances. Id.; Lai v. Holder, 773 F.3d 966, 970 (9th Cir.

2014); Rizk v. Holder, 629 F.3d 1083, 1088 (9th Cir. 2011) (“If the alien offers a

reasonable and plausible explanation for the apparent discrepancy, the IJ must

provide a specific and cogent reason for rejecting it.” (internal quotation marks

omitted) (quoting Solo-Olarte v. Holder, 555 F.3d 1089, 1091–92 (9th Cir.

2009))). Because the BIA did not consider the evidence in the record that detracts

from its conclusion that the single phrase in the sworn statement undermined




                                          3                                    19-70130
Mansaray’s explanation as to why he was targeted, its conclusion was not based on

the totality of the circumstances, as required. See Shrestha, 590 F.3d at 1044.

      2.     The BIA’s finding of implausibility in Mansaray’s testimony was also

unsupported by substantial evidence. First, the BIA pointed to the fact that

Mansaray testified that both he and his father were Limba converts to Christianity,

but that “his father was not recruited or harmed by the PSS or his Limba family.”

Second, the BIA doubted that “his uncle was able to stop the December 20, 2015,

attack by five or six PSS members who were wielding iron weapons and a knife.”

      To conclude that there is no explanation for a discrepancy between the

treatment of a man thirty years older than Mansaray and Mansaray himself is

speculation. Record evidence indicates that the PSS usually targets younger males

for forced initiation and that the activities of secret societies in general had

increased compared to their earlier operations in Freetown, Sierra Leone, the place

of Mansaray’s attack. The BIA cannot base its decision on “speculation and

conjecture.” Singh v. Lynch, 802 F.3d 972, 977 (9th Cir. 2015).

      Moreover, Mansaray’s own testimony to the IJ indicates that his uncle, at

least in part, intervened during the attack by paying the attackers. The IJ

completely overlooked this aspect of Mansaray’s testimony and therefore

erroneously stated that he “could not explain” how he escaped the attack. That

oversight, which the BIA repeated, invalidates the BIA’s conclusion that it was


                                            4                                      19-70130
simply “implausible” that the uncle could have stopped the attack by himself. The

BIA also failed to point to any record evidence that would support its conclusion.

Thus, its determination was not based on the totality of the circumstances or

substantial evidence. See Shrestha, 590 F.3d at 1044.

      3.     Finally, the BIA doubted the reliability of the medical report that

Mansaray offered to corroborate his attack. The document’s text gave the date of

admission to the hospital as the day of Mansaray’s attack and stated that Mansaray

was treated for a week. The only discrepancy the BIA noted was the date

appearing in the upper righthand corner of the document, which the BIA assumed

was supposed to be the date the report was written but was instead the day of

Mansaray’s admission to the hospital. That the author of the document dated it

with the date of admission is a “basis for questioning these documents [that]

amounts to nothing more than a subjective view of what these documents would

look like. Our substantial evidence standard requires more for an adverse

credibility finding.” See Wang v. INS, 352 F.3d 1250, 1255 (9th Cir. 2003)

(internal quotation marks, citation, and alterations omitted). Nor did the BIA

explain why a dating error in the document, if there was one, affected its

evaluation of Mansaray’s own credibility. Thus, this basis for affirming the IJ’s

credibility determination was also not based on substantial evidence.




                                          5                                     19-70130
      Because none of the BIA’s stated reasons for affirming the IJ’s adverse

credibility determination were supported by substantial evidence, we cannot

sustain its decision to dismiss the appeal. Because the Government’s answering

brief did not request a remand to permit the BIA to address any other grounds for

questioning Mansaray’s credibility, and because all of the grounds on which the

BIA relied are unsupported, we remand the matter with instructions to deem

Mansaray’s testimony to be credible. The BIA did not further address the IJ’s

decision to deny his applications based on their merits; thus we remand to the BIA

for further proceedings consistent with this memorandum. Rizk, 629 F.3d at 1087

(“Where the BIA has not made a finding on an essential asylum issue, the proper

course of action for a court of appeals is to remand the issue to the BIA for

decision.” (internal quotation marks and alteration omitted) (quoting Chen v.

Ashcroft, 362 F.3d 611, 621 (9th Cir. 2004))).

      The petition for review is GRANTED, and the case is REMANDED to the

BIA for further proceedings.




                                          6                                     19-70130